The plaintiffs requested the judge to instruct the jury that if the barn, the falling in of which injured their carriages, was not reasonably fit and safe for the purpose of their storage, the defendants were liable; and the judge in reply said that "the language of the request was substantially correct; that the person receiving the goods on deposit did not warrant the safety of the building, but that if he knew, or had reason to know it was unsafe, that he ought not to take goods on deposit; and that in judging whether the proper degree of care had been exercised, the jury might take into consideration the manner of erecting the building, and the fact that the defendant exposed similar property of his own to the same danger." The plaintiffs object that, *Page 223 
by this charge, the jury were left to infer that the defendants were not liable, if the injury resulted from an unknown defect; whereas, at the utmost they would be relieved from liability only in case the injury resulted from some latent defect that could not have been discovered by the use of ordinary care. The plaintiffs state too broadly the inference which the jury were left to draw. The judge charged that the defendants would be liable if they knew or had reason to know that the building was unsafe; and he had already charged that "the rule in cases of warehouseing goods was, that the person taking them in charge was bound to the exercise of ordinary care, such as a prudent person would take with his own goods." If, therefore, the defect was discoverable by the use of ordinary care, it was a defect which the defendants had reason to know, it being their duty to know it under the rule as laid down by the judge. Taken as a whole, the charge imported that it was the duty of the defendants to furnish a building which was reasonably fit and safe for the storage of the carriages of the plaintiffs, and that if the building proved to be unsafe, the defendants would be liable unless the defect was a defect which they did not know, and which they could not have discovered by the use of ordinary care. I do not think there is any error in the charge so understood, which entitles the plaintiffs to a new trial.